United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
TENNESSEE VALLEY AUTHORITY,
CUMBERLAND FOSSIL PLANT,
Cumberland City, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2113
Issued: April 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2011 appellant, through his attorney, filed a timely appeal of the
July 21, 2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his request for reconsideration. Because more than one year elapsed between the most
recent merit decision of June 25, 2010 to the filing of this appeal, the Board lacks jurisdiction to
review the merits of the case pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant’s attorney contends that OWCP’s July 21, 2011 decision is contrary
to fact and law.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that appellant sustained noise-induced hearing loss while working as a
boilermaker welder at the employing establishment. In a decision dated June 25, 2010, it
rescinded the acceptance of the claim.2 OWCP relied on the January 12, 2010 supplemental
medical opinion of Dr. Jeffrey B. Marvel, a Board-certified otolaryngologist and OWCP referral
physician, who reviewed a revised statement of facts and found that the hearing loss was not
causally related to appellant’s federal employment.
By letter dated June 22, 2011, appellant, through his attorney, requested reconsideration.
In a July 21, 2011 decision, OWCP denied appellant’s request for reconsideration,
finding that it neither raised substantive legal questions nor included new and relevant evidence
warranting a merit review of his claim.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of FECA,3
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of OWCP’s decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the merits.
ANALYSIS
OWCP denied appellant’s request for further reconsideration on the merits of his claim
on the grounds that he failed to submit any evidence or argument to warrant a merit review. The
record reflects that he submitted no evidence or argument to OWCP subsequent to the June 25,
2010 merit decision on his claim.
Although timely filed, appellant’s June 22, 2011 application for reconsideration did not
set forth any argument or contain evidence that either: (1) showed that OWCP erroneously
applied or interpreted a specific point of law; (2) advanced a relevant legal argument not
previously considered by OWCP; or (3) constituted relevant and pertinent new evidence not

2

Also, on June 25, 2010, OWCP advised appellant that it could not consider his claim for a schedule award based
on its rescission of the acceptance of his claim.
3

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at anytime on her own motion or on application. Id. at § 8128(a).
4

20 C.F.R. § 10.606(b)(1)-(2).

5

Id. at § 10.607(a).

2

previously considered by OWCP.6 Because he failed to meet at least one of these standards,
OWCP properly denied the application for reconsideration without reopening the case for a
review on the merits.7
Counsel argued on appeal that the July 21, 2011 decision was contrary to fact and law.
As noted, appellant did not offer a valid legal contention or pertinent evidence not previously
considered by OWCP. The Board finds, therefore, that OWCP properly denied the request for
reconsideration.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 21, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

Id. at § 10.606.

7

Id. at § 10.608; M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one
of the three requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits).

3

